DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/28/2022
Claim 7 is amended.
Claims 2 and 12-20 are cancelled.
Claims 1, 3-11, and 21-29 are pending.

Response to Arguments
Applicant’s arguments, see page 10 of Applicant’s argument, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 as being unpatentable over Spadaccini in view of Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sieradzki et al. (US 2017/0136761). The Examiner notes that Applicant’s argument are primarily directed to Lee, which is not used in the current rejection. 
Applicant’s arguments with respect to amended claim 7 filed 1/28/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, Depalma (US 2018/0029311) is used to teach the amended limitations. 

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a transporting device for shifting the first container and the second container between the printing area and the non-printing area in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitations have been interpreted as follows:
 “a transporting device for shifting the first container and the second container between the printing area and the non-printing area” is interpreted as a slippery track, rotational platform, and equivalents thereof (see Page 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini et al. (US 2015/0309473; of record) in view of Sieradzki et al. (US 2017/0136761).
Regarding claim 1¸ Spadaccini discloses a stereolithography system (title; Paragraph 4) comprising:
a bath vessel (200; Fig. 7; see also Fig. 2 showing the side view of a bath vessel; the bottom of the bath vessel is interpreted as a plane) adapted to contain a different types of photosensitive resin therein (Paragraph 41; equivalent to a first and second photocurable material that are different from each other);
a first inlet port (201; equivalent to a first photocurable material supplying mechanism having a first supplying channel with a first output) located above the plane (see Fig. 7; see also Fig. 6 and 8; the inlet port has to be located above the bottom of the bath vessel in order for the resin to be injected into the bath vessel);
a second inlet port (202; equivalent to a second photocurable material supplying mechanism having a second supply channel with a second output) located above the plane (see Fig. 7; see also Fig. 6 and 8; the inlet port has to be located above the bottom of the bath vessel in order for the resin to be injected into the bath vessel), wherein the first inlet port and second inlet port are independent from each other (see Fig. 7); and
outlet ports (204-206; equivalent to a photocurable material draining mechanism having a drawing port), the outlet port is configured to exhaust photosensitive liquid from the bath container so the vessel may be emptied of a first photosensitive liquid used to produce a first feature of the structure prior to filling with a second photosensitive liquid used to produce a second feature of the fabricated structure (paragraph 39). 

However, Spadaccini does not teach the draining mechanism having a drawing port on the plane. Rather, Spadaccini teaches that the outlet ports are located above the plane (see Fig. 6 and 8; outlet ports 110 and 310 are located above the bottom of the bath vessel).
	Sieradzki teaches a 3D printer (abstract) comprising a tank system (Fig. 3A-C) comprising a subchamber (3) and a tube (4). Sieradzki teaches a first embodiment (Fig. 3B) where the drainage mechanism draws liquid away from the side of the subchamber (para. 48) and a second embodiment where the drain is located at the bottom of the subchamber (para. 48; “drawing port on a plane”). Sieradzki teaches that the second embodiment is beneficial because the subchamber can be completely emptied without additional component and allows for less powerful, smaller, more efficient, or cheaper pumps (5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet ports of Spadaccini which are located on the side of the bath vessel (similar to Sieradzki’s Fig. 3B embodiment) such that the outlet port is located at the bottom of the bath vessel as in Sieradzki (see Fig. 3C) in order to obtain the beneficial result of completely emptying the photosensitive liquid and allowing for installation of a less powerful, smaller, more efficient, or cheaper pump (Sieradzki; para. 48). 
Regarding claim 3, modified Spadaccini discloses the outlets comprise a control valve for controlling flow out of the vessel (Paragraph 39; equivalent to a draining valve).
Regarding claim 6, modified Spadaccini discloses that each of the inlet ports are connected to one or more different types of photosensitive resin reservoir (paragraph 41; equivalent to a supplying tank). 
Regarding claim 21, modified Spadaccini discloses the bath vessel (200) having the bottom (see Fig. 2; equivalent to the plane), wherein and a z-axis stage (23) for lowering the part (Paragraph 35; movable towards the container). 
Regarding claim 23, modified Spadaccini discloses that the vessel is optically transparent (Paragraph 37). Therefore, the bottom of the vessel is capable of being penetrable by the projection system (see Paragraph 37). 

Claims 4-5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini et al. in view of Lee as applied to claim 1 above, and further in view of Webb et al. (NL 2013860; of record).
Regarding claims 4-5 and 24, modified Spadaccini discloses the 3-D printing mechanism as discussed above with respect to claim 1. Modified Spadaccini further discloses the outlet port is configured to exhaust photosensitive liquid from the bath container so the vessel may be emptied of a first photosensitive liquid used to produce a first feature of the structure prior to filling with a second photosensitive liquid used to produce a second feature of the fabricated structure (paragraph 39). 
However, modified Spadaccini is silent as to a clean nozzle for generating a jet gas flow to blow the at least one of the part of the first photocurable material and the part of the second photocurable material to the photocurable material draining mechanism.
	Webb teaches an apparatus for producing an object by means of additive manufacturing (abstract), the apparatus (1; Fig. 1-3) comprising a process chamber (3) including a bath of material (4) which can be solidified (Page 6, line 5) and an extraction device (9; “draining mechanism”) fluidly connected to the process chamber and arranged for extracting material out of the process chamber (Page 6, lines 21-23), wherein the extraction device is provided with a filter unit (“filter”) for filtering a flow of liquid or powdered material extracted from the process chamber in order to filter and collect unwanted particles in order to reuse the material (Page 4, lines 29-34). Webb further teaches a blowing means (10; “clean nozzle”) for providing a gaseous flow in the process chamber effecting the material to be extracted (Page 6, line 23-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a filter as in Webb to the outlet ports of modified Spadaccini because the filter of Webb is used to filter flow of liquid (Page 4, lines 29-34) and the modification is beneficial because the filter would collect unwanted particles from the curable liquid (Webb; Page 4, lines 29-34).Moreover, it would have been obvious to said skilled artisan to have added the blowing means as in Webb to the system of modified Spadaccini because the addition of the blowing means would improve the extraction of material from the process chamber by extracting more material in less time (Webb; Page 3, line 11-24). This would be advantageously decrease the changeover time between different resins as suggested by Spadaccini (see Paragraph 39). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini et al. in view of Lee as applied to claim 21 above, and further in view of Billiet (US 2020/0009787; of record).
Regarding claim 22, modified Spadaccini discloses the printing mechanism as discussed above with respect to claim 21.
However, modified Spadaccini is silent as to a sensor capable of sensing whether the first or second photocurable material in the container arrives at a set level to perform a printing process. 
Billiet teaches a flexo-platemaker (abstract) for three-dimensional printing (see para. 8) comprising a vat (301) including a level (304) of a photocurable liquid (341 or 351) being kept constant by means of a sensor (305) and a control system (307) (para. 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath vessel of Spadaccini to include a sensor as in Billiet in order to keep the liquid filled to a constant reference level (Billiet; para. 83, 131). 

Claims 7-9, 11, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. (US 2017/0072635; of record) in view of Wicker et al. (US 2006/0022379; of record), Depalma et al. (US 2018/0029311; of record), and Zimmerman (“Where to put a valve on the pump”; published 7/28/2014; https://www.marchpump.com/blog/where-to-put-a-valve-on-the-pump/).
Regarding claim 7, El-Siblani discloses an apparatus for making three-dimensional objects from multiple solidifiable materials (abstract) the system (20; Fig. 1) comprising:
a first solidifiable material container assembly (30) containing a first solidifiable material (31) in the solidification region (46; interpreted as the printing area), wherein the solidifiable material is a material that when subjected to a sufficient energy density, wholly or partially hardens including photopolymers (Paragraph 57);
a second solidifiable material container assembly (34) containing a second solidifiable material (33) is placed outside of the solidification region (see Fig. 1), wherein the two solidifiable material containers include different solidifiable materials within their interior volumes (Paragraph 52);
wherein the first and second solidifiable material container assemblies are moveable in the x-axis direction (Paragraph 55). 

However, El-Siblani is silent as to a photocurable material draining mechanism having a drawing port; wherein when the first movable container is placed within a printing area, the second movable container is connected to the photocurable material draining mechanism; wherein when the second movable container is placed within the printing area, the first movable container is connected to the photocurable material draining mechanism. 
	Wicker teaches a system of stereolithography for building multi-material and/or multi-colored prototypes (abstract) comprising three vats (22; Fig. 3a) mounted on a movable vat apparatus (36; Paragraph 46), wherein each vat includes a material fill/remove system (Fig. 10; Paragraph 67-68) configured to fill and remove fluid media (24) from the vats and preferably allows isolation of the curable fluid medium from the moving parts of the vat apparatus and provides a means for filling and removing precise quantities of fluid form the vat (Paragraph 67). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the material fill/remove system of Wicker to the first and second solidifiable container assemblies of El-Siblani in order to precisely control the liquid levels in the container assemblies (Wicker; Paragraph 68). 

Regarding the claim limitation “wherein when the first movable container is placed within a printing area, the second movable container is connected to the photocurable material draining mechanism; wherein when the second movable container is placed within the printing area, the first movable container is connected to the photocurable material draining mechanism” modified El-Siblani discloses the first container and second container are always connected fill/remove system regardless of the position of the first container and second container. 
Depalma teaches a method for maintaining resin in a system including a main feed tank and at least one vat, each of the vats associated with a 3-D printing machine (abstract) the system (10) including vats (30) containing a liquid resin (16), a feedline (22) including a plurality of vat drop lines (26) fluidly connected to a respective vat (Paragraph 12), and a return manifold (32; “draining mechanism”) fluidly connected to the vats through outlet lines (34) and valves (36) configured to move between a closed first position and an open second position such that when the valve is in the closed first position, the vat is not fluidly connected to the return manifold, and when the valve is in the open second position, the vat is fluidly connected to the return manifold (para.13). 
Zimmerman teaches general principles of process flow control wherein it is well known that valves control the flow of liquid through a pump and help regulate pressure within a pump to prevent against possible breakage (p. 1, para. 1), wherein the pump should have two valves attached, one at the inlet or suction and one at the outlet or discharge (p. 1, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added valves as in Depalma upstream of the material fill/remove system  of modified El-Siblani in order to help regulate the pressure in the pump thereby preventing possible breakage (Zimmerman; p. 1, para. 1). 
Regarding the claim limitation “when the first movable container is placed within a printing area, the first movable container is fluidically disconnected to the photocurable material draining mechanism” and “when the second movable container is placed within the printing area, the second movable container is fluidically disconnected to the photocurable material draining mechanism,” these limitations are interpreted as a contingent limitation. “The broadest reasonable interpretation of a system (or apparatus or product) claim [having a contingent limitation requires] having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” See MPEP 2111.04(II). Modified El-Siblani’s apparatus includes the valves capable of fluidly disconnecting the containers from fill/remove system (see Depalma, para. 13) should the container be moved into the printing area. 
Regarding claim 8, modified El-Siblani further discloses a belt drive (Fig. 1; functional equivalent to a transporting device) comprising parallel belts (36), drive shafts (38), rotating pulleys (40), and a motor (not shown) for sliding the material assembly (29) along the x-axis (Paragraph 55; see Fig. 1-4).
Regarding claims 9 and 27, modified El-Siblani further discloses that a control unit adjusts a flow rate and/or duration of flow additional solidifiable material from a corresponding reservoir (not shown; equivalent to a first photocurable material supplying mechanism and a second photocurable material supplying mechanism in the form of a supplying tank), wherein separate fill tubes are provided for each material (31, 33) and the control unit adjust the flow of the corresponding material depending on the level of in the corresponding solidifiable material container assembly (Paragraph 71). 
Regarding claim 11, modified El-Siblani discloses the fill/remove system comprises a pump (51; Paragraph 68). 
Regarding claim 25, modified El-Siblani further discloses a building platform (24) wherein the solidifiable material container assembly shifts the second solidifiable material container assembly (34) into the solidification region (46) while moving the building platform upwards and downwards (see Fig. 1-4).
Regarding claim 26, modified El-Siblani further discloses a level sensor (see Paragraph 71) provided at a fixed location relative to the build (z) axis to sense the level of solidifiable material present in whichever solidifiable material container assembly in the solidification region (Paragraph 71). 

Claims 10 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani et al. (US 2017/0072635) in view of Wicker et al. (US 2006/0022379), Depalma et al. (US 2018/0029311; of record), and Zimmerman (“Where to put a valve on the pump”; published 7/28/2014; https://www.marchpump.com/blog/where-to-put-a-valve-on-the-pump/) as applied to claim 7 above, and further in view of Webb et al. (NL 2013860).
Regarding claims 10 and 28-29¸ modified El-Siblani discloses the three-dimensional printing system as discussed above with respect to claim 7.
However, modified El-Siblani is silent as to a clean nozzle for generating a jet gas flow to blow the at least one of the part of the first photocurable material in the first container and the part of the second photocurable material in the second container to the photocurable material draining mechanism, and a filter mounted in the photocurable material draining mechanism.
Webb teaches an apparatus for producing an object by means of additive manufacturing (abstract), the apparatus (1; Fig. 1-3) comprising a process chamber (3) including a bath of material (4) which can be solidified (Page 6, line 5) and an extraction device (9) fluidly connected to the process chamber and arranged for extracting material out of the process chamber (Page 6, lines 21-23), wherein the extraction device is provided with a filter unit for filtering a flow of liquid or powdered material extracted from the process chamber in order to filter and collect unwanted particles in order to reuse the material (Page 4, lines 29-34). Webb further teaches a blowing means (10) for providing a gaseous flow in the process chamber effecting the material to be extracted (Page 6, line 23-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the blowing means as in Webb to the apparatus of modified El-Siblani because the addition of the blowing means would improve the extraction of material from the process chamber by extracting more material in less time (Webb; Page 3, line 11-24). Additionally, it would have been obvious to said skilled artisan to have added a filter as in Webb to the return manifold of modified El-Siblani because a) the filter of Webb is used to filter flow of liquid (Page 4, lines 29-34); and (b) the modification is beneficial because the filter would collect unwanted particles from the curable liquid (Webb; Page 4, lines 29-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thompson (US 2019/0232560) teaches an additive manufacturing apparatus including a vat with multiple chambers (abstract) including a first chamber 222 in the build zone and another chamber 222 and an unloader 91 defining an unload zone 92 (para. 25). However, Thompson was effectively filed before the effective filing date of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712